Exhibit 10.1

OPNET TECHNOLOGIES, INC.

FY 2012 ANNUAL INCENTIVE BONUS PROGRAM

Overview

The 2012 Annual Incentive Bonus Program (the “Program”) of OPNET Technologies,
Inc. (the “Company”) is designed to motivate, retain and reward eligible Company
executives and key employees to achieve a combination of corporate goals during
the Company’s fiscal year ending March 31, 2012 (“fiscal 2012” or the
“Performance Period”). The Program is administered by the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of the Company, and
any decisions or interpretations made in good faith by the Committee shall be
final, conclusive and binding on all Participants and interested parties.

Eligible Participants

The Committee has designated the following employees as the participants (each,
a “Participant”), with each eligible to earn a bonus under the Program, subject
to continued employment through the end of the Performance Period, based on his
or her applicable “Participation Percentage”:

 

Title

   Participation
Percentage  

Marc Cohen, Chief Executive Officer

     35 % 

Alain Cohen, President

     35 % 

Mel Wesley, Chief Financial Officer

     10 % 

Key employees, other than those listed above, determined by the Committee
following the end of the Performance Period in the aggregate

     20 % 

Bonus Thresholds

Each Participant is eligible to earn a cash bonus (the “Cash Bonus”) in the
event the Company achieves both of the following objectives (the “Corporate
Objectives”) for fiscal 2012:

 

  •  

Total revenue as reported for the full fiscal year in the Company’s Form 10-K
filed with the Securities and Exchange Commission (the “SEC”) exceeds the
full-year total revenue reflected in the fiscal 2012 budget for the Company
approved by the Board at its August 3, 2011 meeting (the “Fiscal 2012 Budget”).

 

  •  

Adjusted Operating Income, meaning GAAP operating income as reported for the
full fiscal year



--------------------------------------------------------------------------------

 

in the Company’s Form 10-K filed with the SEC, adjusted to exclude any expenses
attributable to this Program, exceeds full-year operating income reflected in
the Fiscal 2012 Budget (the amount of any such excess being referred to as
“Excess Operating Income”).

Calculation of Bonus

If the Company achieves both Corporate Objectives, each Participant will earn,
subject to continued employment through the Performance Period, a “Year End
Bonus” calculated as follows:

Annual Bonus Pool = 20% of Excess Operating Income

Year End Bonus for each Participant = (Participant’s Participation Percentage
multiplied by the Annual Bonus Pool)

If the Company does not achieve both Corporate Objectives, no Year End Bonuses
will be earned.

Allocation of Payments Among Other Key Employees; Reallocation

The Committee shall determine which key employees of the Company will be
Participants in the Program (the “Key Employees”), and their respective
individual Participation Percentage, following the end of the Performance
Period. In making this determination, the Committee shall take into
consideration any recommendations made by Marc Cohen and Alain Cohen, employee
performance reports, impact assessments and any other data or information the
Committee may, in its discretion, determine to be appropriate.

Any of Marc Cohen, Alain Cohen or Mel Wesley (the “Executives”) may, by
delivering a written notice to the Committee prior to the end of the Performance
Period, decline any or all of his Participation Percentage. Any Participation
Percentage so declined shall be added to the aggregate Participation Percentage
to be allocated among the Key Employees.

In the event any Executive is no longer employed by the Company at the end of
the Performance Period, the Participation Percentage originally assigned to such
Executive shall be added to the aggregate Participation Percentage to be
allocated among the Key Employees.

Timing of Cash Payments Under the Program

Payment of the Year End Bonuses shall occur on the first regularly scheduled
payroll pay date following the date that the Company files its Form 10-K for
fiscal 2012 with the SEC, but in no event later than June 15, 2012.

The Program is intended to comply with Treasury Regulation
Section 1.409A-1(b)(4) and will be interpreted and administered in compliance
therewith to the greatest extent possible. Year-End Bonus amounts earned but not
yet paid will not accrue interest.

Withholding

The Company will withhold from any payments under the Program and from any other
amounts payable to a Participant by the Company any amount required to satisfy
the income and employment tax withholding obligations arising under applicable
laws in respect of a Year-End Bonus.



--------------------------------------------------------------------------------

Miscellaneous Provisions

Participation in the Program shall not alter in any way the at will nature of
the Company’s employment of a Participant, and such employment may be terminated
at any time for any reason, with or without cause and with or without prior
notice. Nothing in this Program shall be construed to be a guarantee that any
Participant will receive all or part of a Cash Bonus. Neither the Program nor
the allocation of a Participation Percentage hereunder creates or conveys any
equity or ownership interest in the Company or any rights commonly associated
with any such interest, including, but not limited to, the right to vote on any
matters put before the Company’s stockholders or the right to receive dividends.
Rights to earn Cash Bonuses do not constitute “securities” of the Company. A
Participant’s sole right under the Program will be as a general unsecured
creditor of the Company. This Program supersedes and replaces all prior cash
incentive and bonus plans of the Company for the Participants and sets forth all
of the agreements and understandings between the Company and Participants with
respect to the subject matter hereof. The Committee may amend or terminate this
Program at any time, with or without notice, provided that no such amendment or
termination may materially adversely affect a Participant without his or her
written consent. The Program shall be interpreted by the Committee, in
accordance with Delaware law without reference to conflicts of law principles.